SUMMARY ORDER
Appellant Cascades Boxboard Group CT, LLC, appeals from a judgment of the United States District Court for the District of Connecticut (Eginton, J.), which confirmed an arbitration award in favor of Appellee United Steel Workers, Local 1840, and United Steelworkers, AFL-CIO, CLC. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
Reviewing under the highly deferential standard required for arbitration awards, see Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509, 121 S.Ct. 1724, 149 L.Ed.2d 740 (2001), we conclude the district court did not err in confirming the award. Nor did the court err in declining to award fees.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.